Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                              May 18, 2021

                                       DIVISION II

    In the Matter of the Personal Restraint of:
                                                          No. 51593-8-II (consolidated with)
    STEPHEN BOONE,                                        No. 54227-7-II

                   Petitioner.
                                                          UNPUBLISHED OPINION


          SUTTON, J. — Stephen Boone seeks relief from personal restraint imposed

   following his 2005 conviction for first degree felony murder, attempted first degree

   kidnapping, first degree kidnapping, attempted first degree robbery, second degree

   unlawful possession of a firearm and three counts of first degree robbery, crimes that he

   committed when he was 16 years old but for which he was tried in adult court. The trial

   court sentenced him to 932.25 months in total confinement, including 434 of months of

   firearm enhancements. Boone filed petitions arguing that he is entitled to be resentenced,

   taking into account his youth at the time of his crimes, under State v. Houston-Sconiers,

   188 Wn.2d 1, 391 P.3d 409 (2017) and State v. Bassett, 192 Wn.2d 67, 428 P.3d 343

   (2018). In re the Pers. Restraint of Ali, 196 Wn.2d 220, 474 P.3d 507 (2020), cert. denied,

   2021 WL 1163869 (2021) and In re the Pers. Restraint of Domingo-Cornelio, 196 Wn.2d

   266, 474 P.3d 247 (2020), cert. denied, 2021 WL 1163870 (2021), the Washington State

   Supreme Court held that Houston-Sconiers is to be applied retroactively.
No. 51593-8-II
consolidated with 54227-7-II


        Boone and the State now agree that Boone is entitled to be resentenced under

Houston-Sconiers, Ali, and Domingo-Cornelio. They move that we remand Boone’s

judgment and sentence for resentencing. We grant their motion, grant Boone’s petitions

and remand Boone’s judgment and sentence for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                    SUTTON, P.J.
 We concur:



 CRUSER, J.




 VELJACIC, J.




                                              2